Citation Nr: 1717581	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  12-18 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date prior to November 9, 2006 for the grant of entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served in the U.S. Army Reserves from July 1981 to May 1983.  He died on May [REDACTED], 1983.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2009 and February 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.  The Veteran died of arteriosclerotic cardiovascular disease on May [REDACTED], 1983, during a period of during a period of inactive duty for training (INACDUTRA).

2.  The appellant filed a claim for dependency and indemnity compensation (DIC), alleging that the Veteran's death was due to service, which was received by the RO on July 8, 1983.

3.  An October 1983 rating decision denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death; the appellant appealed.

4.  The appellant's claim for service connection for the cause of the Veteran's death was denied by the Board in a December 1984 decision.

5.  The claim of entitlement to service connection for the cause of the Veteran's death was granted following an application to reopen which was received by the RO on November 9, 2007.



CONCLUSION OF LAW

The criteria for an effective date prior to November 9, 2006, for the grant of service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  As this appeal concerns a claim for service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the appellant.  These letters satisfied the requirements of Hupp by notifying the appellant of the evidence and information to substantiate her claim for service connection of the cause of the Veteran's death.  The letters also informed her of her and VA's respective duties for obtaining evidence.   The appellant's claim for an earlier effective date is downstream from the grant of service connection for the cause of the Veteran's death.

The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist an appellant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  The claims file contains the Veteran's available service treatment records and the appellant's own statements in support of her claim.  

The Federal Circuit has held that the general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.  

Here, no medical opinion is required; the evidence is not in dispute that the Veteran died during a period of INACDUTRA due to arteriosclerotic cardiovascular disease.  

The Board also observes that the undersigned VLJ, at the appellant's November 2016 hearing, clarified the issue on appeal and explained the concept of an earlier effective date.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the appellant's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the appellant's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran is the day following the date of discharge or release if the application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p) (2016). 

The appellant is currently assigned an effective date of November 9, 2006 for the grant of service connection for the cause of the Veteran's death.  This effective date was awarded by a February 2016 rating decision pursuant to the provisions of 38 C.F.R. § 3.114, as explained below.

The Veteran was a member of the U.S. Army Reserves from July 1981 until the date of his death on May [REDACTED], 1983; at that time, the Veteran was on inactive duty for training (INACDUTRA), beginning May 21, 1983.  The cause of the Veteran's death was arteriosclerotic cardiovascular disease.  

The appellant initially filed a claim for service connection for the cause of the Veteran's death in July 1983.  The appellant's claim was denied in an October 1983 rating decision because a death could not be considered service-connected if a Veteran died of a myocardial infarction during a period of INACDUTRA; the appellant appealed, and in December 1984 decision, the Board denied the appellant's claim.   

Once a decision denying service-connection becomes final, new and material evidence is required to reopen the claim. If new and material evidence is presented or secured with respect to a disallowed claim, VA will reopen the claim and review its former disposition.  See 38 U.S.C.A. § 5108 (West 2014).  Because the appellant did not appeal the December 1984 Board decision denying service connection for the cause of the Veteran's death, it is final.  See 38 U.S.C.A. § 7104(b).

At the time of the 1984 Board decision, the term "veteran" meant a person who served in the active military, naval or air service and who was discharged or released therefrom under conditions other than dishonorable.  The term "service-connected" means, with respect to disability or death, that such disability was incurred or aggravated, or that the death resulted from a disability incurred or aggravated in the line of duty in active military, naval, or air service.  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  See 38 U.S.C.A. §101(2), (16), (24).  

On June 5, 2001, the law changed, and 38 U.S.C.A. § 101(24), and the definition of "active military, naval, or air service" was amended to include "any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction,  a cardiac arrest, or a cerebrovascular accident."  The corresponding regulation, 38 C.F.R. § 3.6, was amended effective September 21, 2001.  

Ordinarily, the effective date of an award of service connection granted under a liberalizing law or administrative issue is the effective date of the liberalizing law or administrative issue, provided that the claim is received within one year of that date.  See 38 U.S.C.A. § 5110 (g); 38 C.F.R. § 3.114(a).  Again, the effective date of the relevant liberalizing law is June 5, 2001 and the effective date of the corresponding liberalizing administrative issue is September 21, 2001.  Here, the appellant did not submit her application to reopen the previously denied claim of entitlement to service connection for the cause of the Veteran's death within one year of the change in law or regulation.  

In November 2007, the appellant filed an application to reopen the previously denied claim for service connection for the cause of the Veteran's death.  In a February 2009 rating decision, the RO granted service connection for the cause of the Veteran's death; in a September 2009 rating decision, an effective date of November 9, 2007 was assigned, based on the date on which the appellant's application to reopen the claim of service connection for the cause of the Veteran's death was received.  The appellant disagreed with the effective date assigned, and in a February 2016 rating decision, an earlier effective date of November 9, 2006 was assigned.  The RO assigned this earlier effective date based on the fact that the appellant's claim was granted due to a liberalizing law.

Generally, the effective date of an award of service connection based on new and material evidence received after a final adjudication shall be fixed in accordance with the facts found but shall not be earlier than the date of the receipt of the application to reopen. See 38 U.S.C.A. § 5110  (a) (West 2014); 38 C.F.R. §§ 3.400  (r) (2015); Comer v. Peake, 552 F.3d 1362, 1370   (Fed. Cir. 2009).

 A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. §§ 3.1(p) (2016).  Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought may be considered an informal claim.  See 38 C.F.R. § 3.155(a) (2016).  Thus, the essential elements for any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  See Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006).

When determining the effective date of an award of compensation benefits, the Board is required to review all communications in the file that date from the last, final disallowance of the claim and which could be interpreted as a formal or informal claim for benefits.  See Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).  Upon a full review of the record, the Board finds that, after the December 1984 Board decision denying service connection for the cause of the Veteran's death became final, the appellant made no correspondence to VA evincing an intent to seek service connection for the cause of the Veteran's death, or identifying the benefits sought, until the appellant's filing of November 9, 2007.

The appellant has argued that the effective date of the grant of service connection for the cause of the Veteran's death should be May [REDACTED], 1983, which is the date of the Veteran's death during INACDUTRA. As explained above, where an application to reopen a previously denied claim has been filed, the date of the Veteran's death is not the legal standard upon which the effective date of service connection is determined.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.400(r) (2016).

The appellant has not expressly stated that she is alleging that clear and unmistakable error (CUE) occurred in the October 1983 rating decision or the December 1984 Board decision.  Asserting CUE in a previous, final rating or Board decision is another means available to a claimant in arguing for entitlement to an earlier effective date for the grant of service connection.  In any event, by law, a claim for CUE cannot be based on a change in law or administrative issue.  See 38 C.F.R. § 3.105 (2016).

Under general rules relating to an earlier effective date for service connection granted following the reopening of a claim based on new and material evidence, the earliest effective date of service connection for the cause of the Veteran's death would be November 9, 2007, as discussed above.  The law also provides, however, that an earlier effective date may be warranted when the award of compensation is based on a liberalizing change in law or VA issue.  See 38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114(a) (2016).  Where compensation is awarded or increased pursuant to a liberalizing law or VA issue, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue; in no event shall the award or increase be retroactive for more than one year prior to the date of application or the date of the administrative determination of entitlement.  Where compensation is awarded or increased pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  This exception applies to original and reopened claims as well as to claims for increase. See 38 C.F.R. § 3.114(a) (2016).

As noted earlier, effective June 5, 2001, 38 U.S.C.A. § 101(24) was amended to include any period of inactive duty for training in which the individual concerned was disabled or died from acute myocardial infarction, a cardiac arrest, or cerebrovascular accident occurring during such training in the definition of "active military, naval, or air service."  The corresponding amended regulation, 38 C.F.R. § 3.6(a) became effective on September 21, 2011.  The February 2009 grant of service connection for the cause of the Veteran's death was based, in part, on this change in the law and regulation.  Therefore, the law and regulation relating to the effective date of an award based on a liberalizing law apply to the appellant's case.

If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  See 38 C.F.R. § 3.114 (a)(1) (2016).  If a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  See 38 C.F.R. § 3.114(a)(2) (2016).  If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  See 38 C.F.R. § 3.114(a)(3) (2016).


The evidence establishes that the appellant met all the eligibility criteria for the liberalized benefit on the effective date of the liberalizing law and that such eligibility existed continuously from that date to the date of the claim or the administrative determination of entitlement.  The Veteran died during a period of ACDUTRA of arteriosclerotic cardiovascular disease.  The appellant's application to reopen the previously denied claim of entitlement to service connection for the cause of the Veteran's death was reviewed subsequent to receipt of a VA Form 21-534, on November 9, 2007, which was over one year after the effective date (June 5, 2001) of the liberalizing VA law and the effective date (September 21, 2001) of the liberalizing VA regulation.  

The Board notes that VA has no duty to furnish the appellant with an application for benefits upon the change in the law, and there was no failure in VA's duty to assist.  VA does not have a general duty to seek out and notify potential beneficiaries of possible entitlement to benefits.  See Wells v. Principi, 3 Vet. App. 307, 309 (1992).  Therefore, in accordance with § 3.114(a)(3), benefits may be authorized from November 9, 2006, one year prior to the date of the appellant's claim.  Under 38 C.F.R. § 3.114 (a)(3), there is no legal basis to assign an effective date earlier than November 9, 2006.   


ORDER

The claim of entitlement to an earlier effective date for service connection for the cause of the Veteran's death is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


